Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Helen Singletary and Family Assistance Management Services appeal the district court’s orders granting summary judgment in favor of Beazley Insurance Company, Inc. and denying their motion to alter or amend the judgment pursuant to Fed.R.Civ.P. 59(e) in their civil action claiming breach of an insurance policy for failure to pay and bad faith refusal to pay. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Singletary v. Beazley Ins. Co., Inc., No. 2:13-cv-01142-DCN (D.S.C. Nov. 5, 2013; Dec. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.